In an action, inter alia, to foreclose a mortgage, defendant Jerome Feldman appeals from so much of an order of the Supreme Court, Nassau County, entered December 9, 1976, as, inter alia, (1) denied his motion to dismiss the complaint for failure to join necessary parties defendant and (2) vacated a prior stay of the entry of plaintiff’s interlocutory judgment of foreclosure and sale. Order affirmed insofar as appealed from, with $50 costs and disbursements. On the basis of the record presented, no additional defendants are required, and the stay was properly vacated. Upon the argument of the appeal before us, respondent stipulated that it would not interpose the defense of the Statute of Limitations to the severed counterclaims of the defendants. Hargett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.